DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to application filed on February 17, 2020.
Thus, claims 1-20 are pending for examination.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 
	The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…receiving, at an instantiation device, a request for a service comprising a virtual function, wherein the virtual function is to be monitored by a native virtual probe; obtaining, by the instantiation device, an image of the service, wherein the image comprises a first image component for the virtual function and a second image component for the native virtual probe; and triggering, by the instantiation device, deployment of the image, wherein deployment of the image results in instantiation of the virtual function on a computing de
The claimed limitations as noted above, based on Applicant’s remarks, prior art references, and further thoroughly search, in combination with the other recited elements, are not present in the prior arts of record and would not have been obvious; thus, claims 1-20 are in condition for allowance.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	Seenappa et al. (US 20160366041 A1) disclose virtual probes.  A processor can execute a probe orchestrator service.  The processor can obtain traffic monitoring data that describes traffic associated with a logical node.  The logical node can include two or more devices that can exchange information as internal traffic.  The processor can analyze the traffic monitoring data to determine one of the two or more devices hosts external traffic that involves an external device that resides outside of the logical node.  In response to a determination that the one of the two or more devices 

Giust et al. (US 20180351824 A1) disclose a method for managing and orchestrating virtual application functions jointly with virtual network functions is done through a single management and orchestration (MANO) framework within a network.  The method includes creating, by a system for (virtual) application function and virtual network function management and orchestration, at least one service or service chain that considers or comprises at least one (virtual) network application and/or at least one virtual network function.  A virtual application function (VAF) entity is provided as a container for network applications together with a VAF manager (VAFM) for the VAF. 
 
 Clemm et al.(US 20160197799 A1)discloses A network analytics controller in a computer network receives specification of a network analysis task.  

Stokking et al. (US 20160173357 A1) disclose probe routing in a network.

	Raney (US 20160094418 A1) disclose selective scanning of network packet traffic using cloud-based virtual machine tool platforms 
 
	Xia et al. (US 9860152 B2) disclose Non-intrusive method for testing and profiling network service functions.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192